Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed October
30, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00886-CV




                      IN RE PATRICIA ANN POTTS, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                      On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-24678

                             MEMORANDUM OPINION

      On September 25, 2012, relator Patricia Ann Potts filed a pro se petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also
Tex. R. App. P. 52. On October 5, 2012, notice was filed that pursuant to section 11.103
of the Texas Civil Practice and Remedies Code, Patricia Ann Potts has been declared a
vexatious litigant and is therefore subject to the pre-filing order under section 11.101.
Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West Supp. 2012).
       As of this date, relator has not shown that she obtained an order from the local
administrative judge under section 11.102 permitting the filing of this original
proceeding.   See Tex. Civ. Prac. & Rem. Code § 11.103(b) (West Supp. 2012).
Accordingly, the petition for writ of mandamus is ordered dismissed.



                                   PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                            2